         Case 1:21-mc-00004-ER Document 1 Filed 01/06/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

4INTERNET, LLC                 )
                               )
          Movant,              )
                               )    CIVIL ACTION NO.
vs.                            )
                               )    _________________
NYP HOLDINGS, INC.             )
                               )
          Respondent.          )
__________________________________________________________________

             NOTICE OF MOTION TO COMPEL DISCOVERY
                    FROM NYP HOLDINGS, INC.

      PLEASE TAKE NOTICE that upon the attached Memorandum of Law, the

accompanying Declaration of Ryan L. Isenberg, sworn to January 6, 2021, and the

exhibits attached thereto, Movant 4Internet, LLC (“4Internet”), by and through its

counsel at Isenberg & Hewitt, P.C., hereby moves this Court for entry of an order

pursuant to Fed. R. C. P. 45(g), 45(d)(2)(B)(i), and 37(a)(3)(B)(i)-(ii), compelling a

corporate representative from NYP Holdings, Inc. (the “NY Post”) to appear for

deposition in New York and the attendant production of pertinent documents, in

connection with currently pending litigation before the United States District Court,

District of Nevada, Robert Miller vs. 4Internet, LLC and John Does 1-10, No. 2:18-

cv-02097-JAD-VCF, and awarding any further relief as the Court deems proper.

                                                                            Page 1 of 2
         Case 1:21-mc-00004-ER Document 1 Filed 01/06/21 Page 2 of 2




4Internet certifies that it has made good faith efforts to secure NY Post’s compliance

with 4Internet’s duly served July 23, 2020 Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action,

without requiring court action, but such efforts have been unsuccessful.

      This 6th day of January, 2021.

                                       Respectfully Submitted,

                                       /s/ Ryan L Isenberg
                                       Ryan L. Isenberg
                                       Isenberg & Hewitt, P.C.
                                       600 Embassy Row, Suite 150
                                       Atlanta GA 30328
                                       T 770 351 4400
                                       F 770 828 0100
                                       ryan@ihlaw.us




                                                                            Page 2 of 2
